Citation Nr: 1037161	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-02 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to reopen 
a claim for a psychiatric disability. 

2. Entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk



INTRODUCTION

The Veteran served on active duty from February 1992 to August 
1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in November 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.

In September 2009, the Veteran canceled his request for a hearing 
before the Board and asked that his appeal continue without a 
hearing.  

In this decision, the Board reopens the Veteran's claim for 
service connection for a psychiatric disability. 

The reopened issue of service connection for a psychiatric 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran did not submit a notice of disagreement within one 
year of June 1995 notification of an RO rating decision that 
denied service connection for a psychiatric disability, then 
referred to as a neuropsychiatric disorder.

2. Since the June 1995 unappealed RO denial of the claim for 
service connection for a psychiatric disability, VA received 
previously unconsidered evidence, which relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1. The June 1995 RO rating decision that denied a claim for 
service connection for a psychiatric disability is final. 38 
U.S.C.A. § 7105 (West 2002).

2. Evidence received since the June 1995 RO rating decision that 
denied service connection for a psychiatric disability, which was 
the last final denial with respect to this issue, is new and 
material; thus, the claim is reopened. 38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) defines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2009). VA also 
has a duty to assist the Veteran in obtaining evidence necessary 
to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2009).

In the present case, the Board reopens the claim for service 
connection for a psychiatric disability. As such, there is no 
prejudice to the Veteran in adjudicating the applications to 
reopen without further discussion of the VCAA. See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).




Claim Reopened

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes final 
and is not subject to revision except upon receipt of new and 
material evidence. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

The Veteran did not file a notice of disagreement within one year 
of a June 1995 letter notifying him of an unfavorable rating 
decision that denied his claim. Thus, the decision as to this 
issue became final. See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim. See 38 U.S.C.A. 
§ 7105(c); Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). 
New evidence means existing evidence not previously submitted to 
agency decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2009).

If new and material evidence has been received with respect to a 
claim that has become final, then the claim is reopened and 
decided on a de novo basis. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

In determining whether evidence is new and material for purposes 
of deciding whether a case should be reopened, "the credibility 
of the evidence is to be presumed." Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). Only in cases in which the newly submitted 
evidence is "inherently false or untrue" does the Justus 
presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 
216, 220 (1994).

The evidence received after the June 1995 rating decision 
includes a September 2008 VA medical record indicating a current 
diagnosis of major depression and an indication that the 
Veteran's current depression is related to his period of active 
service.

This medical opinion evidence, to the effect that the Veteran has 
been diagnosed with a current disability and to the effect that 
his current symptoms of depression may have been incurred in or 
aggravated by service, is presumed credible for the limited 
purpose of reopening the Veteran's claim. It is new evidence, not 
merely cumulative of evidence previously of record, which raises 
a reasonable possibility of substantiating the Veteran's claim 
for service connection for a psychiatric disability.

Accordingly, the claim is reopened and will be remanded for 
further development.


ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric disability is reopened. The 
Veteran's appeal is granted to this extent only.


REMAND

New and material evidence has been received to reopen the claim 
for service connection for a psychiatric disability. In light of 
the September 2008 VA medical record containing a diagnosis and a 
possible connection to symptoms displayed during active service, 
there is now competent medical evidence to support the Veteran's 
assertion that his current psychiatric disability is related to 
active service. 

However, further development is required before the Board can 
decide the Veteran's claim for service connection. See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), 
3.159(c) (2009); see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1346-47 (2003) (finding that 
the Board is primarily an appellate tribunal of VA and that 
claimants are entitled to one review on appeal to the Secretary). 

The September 2008 medical record contains a quoted statement by 
the Veteran, recorded in Spanish. This document must be 
translated so that the Board may properly consider all available 
evidence in the claims folder. 

A VA examination and opinion is also warranted for the purpose of 
adjudication of the reopened claims. See 38 U.S.C.A. § 
5103A(d)(2) (West 2002).

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC must obtain an English 
translation of the September 2008 medical 
record, which contains a Spanish quote, 
and associate that translation with the 
claims file.

2.	The RO/AMC must ask the Veteran to identify 
all pertinent VA and non-VA health care 
providers from service to now who have 
treated him for a psychiatric disability. 

a.	After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC is to obtain 
previously ungathered records from 
each health care provider the Veteran 
identifies. 

b.	The Veteran should also be advised 
that with respect to private medical 
evidence, he may alternatively obtain 
the records on his own and submit them 
to the RO/AMC.

2. The RO/AMC, after waiting an appropriate 
time period for the Veteran to respond, 
shall schedule the Veteran for a VA 
examination with a clinician with 
appropriate expertise. The purpose of the 
examination is to determine whether the 
Veteran's current psychiatric disability 
(1) had its onset in service, (2) was 
caused by any incident of service, or (3) 
was aggravated by any incident of service. 

The following considerations must govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to the 
clinician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand.

b.	In particular, the clinician must 
carefully review:

i.	The Veteran's service treatment 
records indicating discharge due 
to a diagnosis of personality 
disorder and any coinciding 
treatment.

ii.	The September 2008 medical record 
indicating a current diagnosis of 
major depression and treatment 
for symptoms of depression. 

iii.	The December 1994 VA compensation 
and pension examination, 
described at the time as for 
mental disorders.

iv.	The March 1995 psychiatric 
screening report from the 
psychological assessment unit. 

v.	The July 1993 service treatment 
records regarding the Veteran's 
depression, suicidal ideation, 
and related hospitalization 
during service.

vi.	Any recent relevant medical 
records associated with the 
claims file.

vii.	The Veteran's assertions 
regarding his symptomatology 
during and since service and 
whether there is a medical basis 
for discounting the credibility 
or reliability of history 
provided by the Veteran.

c.	If deemed appropriate by the 
clinician, the Veteran must be 
scheduled for further examinations. 
All indicated tests and studies must 
be performed.

d.	The clinician must provide a diagnosis 
for any psychiatric disability found 
from considering the claims file and 
examining the Veteran.

e.	For each psychiatric disability 
diagnosed, the clinician must 
specifically opine:

i.	Whether that disability began 
during service, was chronically 
worsened during service, or is 
related to any incident of 
service. See 38 C.F.R. § 3.303.

ii.	Whether the Veteran 
experienced psychiatric symptoms 
within one year after discharge 
from active service. See  
38 C.F.R. § § 3.307, 3.309(a). In 
reaching this determination, the 
clinician must report as to 
whether any symptoms shown during 
or within one year of service, or 
shortly thereafter may be 
identified as a manifestation or 
"prodromal" aspect of any 
later-diagnosed psychiatric 
disability.  See 38 C.F.R. 
§ 3.307(c).

f.	In all conclusions, the examiner must 
identify and explain the medical basis 
or bases, with identification of the 
evidence of record. 

3.	The RO/AMC must then readjudicate the 
issue on appeal. 

4.	If the benefit sought remains denied, the 
RO/AMC must provide the Veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the Veteran until he 
is notified by the RO/AMC. By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case. 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


